       Case 3:18-cr-00279-RDM Document 443 Filed 03/31/21 Page 1 of 1




                       THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,

       V.                                       3:18-CR-279
                                                {JUDGE MARIANI)
MICHAEL RINALDI,

                     Defendant.

                                           ORDER

       AND NOW, THIS 31ST DAY OF MARCH, 2021, upon consideration of Defendant

Michael Rinaldi's "Motion for a New Trial" (Doc. 402) and "Motion for Judgement of

Acquittal" (Doc. 403), and all relevant documents, for the reasons set forth in this Court's

accompanying memorandum opinion, IT IS HEREBY ORDERED THAT:

       1. Defendant "Motion for a New Trial" (Doc. 402) is DENIED.

       2. Defendant's "Motion for Judgement of Acquittal" (Doc. 403) is DENIED.




                                               United States District Judge
